COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


VIRGINIA LINEN SERVICE AND
 LIBERTY MUTUAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2866-05-2                                         PER CURIAM
                                                                   MARCH 28, 2006
JOHN W. WISE, JR. (DECEASED),
 SHANNON WISE, MAKAYLA ELIZABETH WISE,
 JESSICA DIANNE WISE, JOHN MICHAEL WISE
 AND MILTON E. WISE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger T. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (B. Mayes Marks, Jr.; Marks and Associates, P.C., on brief), for
                 appellees John W. Wise (Deceased), Shannon Wise, Makayla
                 Elizabeth Wise and Jessica Dianne Wise.

                 (Steven M. Oser, on brief), for appellees John Michael Wise and
                 Milton E. Wise.


       Virginia Linen Service and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Shannon Wise, Makayla Elizabeth Wise, Jessica Dianne Wise, John

Michael Wise, and Milton E. Wise, the beneficiaries of John W. Wise, Jr. (deceased), were not

precluded pursuant to Code § 65.2-306 from recovering benefits under the Workers’

Compensation Act based upon the deceased’s alleged willful misconduct in failing to use a

safety harness and the “buddy system.” We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Virginia Linen Service v. John W. Wise, Jr.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(Deceased), et al., VWC File No. 208-22-13 (Nov. 16, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -2-